DETAILED ACTION 
PART III REASONS FOR ALLOWANCE

1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI A. This application has been examined. This office action is in response to the terminal disclaimer filed on 04/16/20. In view of the amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by amended claim. Claims 1-3 and 5-15 are being allowed over the prior art of record. Prosecution on the merits is closed in this application.

2.    The following is an examiner's statement of reasons for allowance:

The prior art of record such Ricci ‘295 discloses that a device or method for analysis of people streaming and tracking the location(s) and purchases made by a customer.  However, prior art of record does not teach or suggest an apparatus for estimating a purchased product, the apparatus for acquiring an external appearance image of a person taken by a first camera, recognizing the person from the external appearance image, identifying from the external appearance image a possession carried by the person, and inferring from the identified possession a bag to which a sticker is attached, wherein the sticker has product information concerning a type or price of a product purchased by the person at a store from which the bag is obtained, storing, in an associated form in a memory, person information indicating the recognized person, the product information.,  as recited by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. ’’

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434. The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571 -272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674 
June 17, 2021